Citation Nr: 1139037	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Basic eligibility for VA disability pension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1979 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the August 2009 and November 2010 VA Form 9 Substantive Appeals, the Veteran indicated that she wanted a BVA hearing at a local VA office.  She was scheduled for a hearing in March 2011.  However, at the Veteran's request the hearing was rescheduled for May 2011.  The Veteran did not appear for the May 2011 hearing and has not provided a reason for her failure to do so.  As such, scheduling another hearing is not warranted.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not serve for ninety days or during a period of war.


CONCLUSION OF LAW

The claim for pension benefits has no legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  

As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for pension benefits.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Under VA laws and regulations, the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service requirements of that section if the veteran served in active military, naval or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

VA specifically defines periods of war to include from June 27, 1950, through January 31, 1955, for the Korean conflict, from February 28, 1961 through May 7, 1975, for the Vietnam Era (in the case of veterans who served in Vietnam; otherwise from August 5, 1964 to the same end date), and August 2, 1990 through a date to be prescribed by Presidential proclamation or law for the Persian Gulf War. 38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2.

Here, the service department confirmed the Veteran served from March 26, 1979 to April 30, 1979.  Thus, she had a little over a month of service.  Also, the Veteran does not claim, and the evidence does not reflect, that she served during a period of war.  She served between the Vietnam Era and Persian Gulf War.  As the evidence reflects that the Veteran did not serve for a period of ninety days nor does her service fall within any period of war as defined by the applicable statutes and regulations, the threshold requirements for establishing entitlement to pension benefits are not met.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Id. at 430.  As the above evidence reflects that the Veteran did not service ninety days and did not serve during a period of war, there is no legal merit to her claim for pension benefits, and the claim must be denied as a matter of law.


ORDER

Entitlement to basic eligibility for pension purposes is denied.



REMAND

The Veteran has appealed the denial of service connection for an acquired psychiatric disorder.  In the June 1978 pre-induction examination, the Veteran reported a history of nervous trouble.  Nervous trouble, not significant, was noted by the examiner.  Examination revealed normal psychiatric findings at that time.  

A history of depression was shown in December 1999.  In a March 2006 examination the Veteran reported that, after five weeks of service, a psychiatrist recommended that she be discharged because of nervous issues and constant sleep problems.  Via various statements the Veteran has reported that she had a nervous disorder as a child and was taken to the psychiatrist at the age of 14.  She maintains that her depressive disorder was caused by service.  

Here, the Board finds that further development is needed before final adjudication.  VA has an affirmative duty to assist claimants obtain relevant records.  See 38 U.S.C.A. 5103A (b)(1) (West 2002) (VA is required to make reasonable efforts to obtain relevant records which the claimant has adequately identified to VA).  The Veteran asserts she was discharged based on a psychiatrist recommendation.  However, these records are not of file.  Furthermore, there is no showing of an attempt to locate these records.  In light of the duty to assist, VA should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the Veteran's file service personnel records, to include the Veteran's DD 214 and medical board determinations/examinations.  In addition, the AOJ should specifically request any mental health or records of hospitalization.  If no records are available, this must be noted in the record and the Veteran must be notified of the result.

2.  The appellant is to be informed that if she can obtain records of psychiatric treatment that pre-date service, such records should be submitted by her.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


